DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                       VERNSON EDWARD DORTCH,
                              Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                      Nos. 4D16-2815 and 4D16-2816

                                 [June 30, 2021]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Okeechobee County; Dan L. Vaughn, Judge; L.T. Case Nos.
472015CF000526A and 472016CF000140A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Joseph D. Coronato, Jr.,
Assistant Attorney General, West Palm Beach, for appellee.

          ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

   On May 20, 2021, the Supreme Court of Florida quashed our en banc opinion
in Dortch v. State, 242 So. 3d 431 (Fla. 4th DCA 2018), and remanded the case
with instructions. State v. Dortch, No. SC18-681, 2021 WL 2006565, at *9 (Fla.
May 20, 2021).       In accordance with the supreme court’s decision and
instructions, we affirm the defendant’s convictions and sentences.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                             *          *          *

                  No motion for rehearing will be accepted.